56 F.3d 69
68 Fair Empl. Prac. Cas. (BNA) 1887
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Ruth A. MARQUART, Plaintiff-Appellant,v.McDONNELL DOUGLAS CORPORATION, Defendant-Appellee.
No. 94-3267.
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 12, 1995.Filed:  May 16, 1995.

Before LOKEN, Circuit Judge, and HENLEY and FRIEDMAN,* Senior Circuit Judges.
PER CURIAM.


1
Ruth A. Marquart commenced this Title VII action against her former employer, McDonnell Douglas Corporation, alleging sexual harassment arising from a hostile work environment, and retaliatory discharge because she complained of sexual harassment.  After a bench trial, the district court1 entered judgment for McDonnell Douglas, finding that Marquart's co-workers harassed her because she was unpopular, not because of her sex;  that McDonnell Douglas took reasonable corrective action to remedy instances of co-worker harassment that were brought to its attention;  that Marquart was terminated because she refused to cooperate in a psychiatric evaluation recommended by a company physician as a result of her abnormal work behavior;  and that there was no evidence the discharge was related to Marquart's filing of a Title VII claim.  Marquart appeals.  We affirm.


2
On appeal, Marquart argues (1) that the district court applied an incorrect legal standard for a hostile environment sexual harassment case;  (2) that the district court overemphasized the fact that Marquart was harassed and abused by female as well as male co-workers;  (3) that the court's finding that McDonnell Douglas took reasonable corrective action is clearly erroneous;  and (4) that the court's finding of no retaliatory linkage between her Title VII complaint and her termination is clearly erroneous.


3
After careful review of the record, we conclude that the district court committed no errors of law and that its findings of fact are fully supported by the evidence.  In particular, Marquart has failed to overcome the court's pivotal findings that she was not the victim of unlawful sexual harassment, and that she was discharged for a legitimate nondiscriminatory reason, not in retaliation for her Title VII complaint.  Accordingly, the judgment of the district court is affirmed for the reasons stated in its August 2, 1994, Memorandum Opinion.  See 8th Cir.  Rule 47B.



*
 The Honorable Daniel M. Friedman, Senior United States Circuit Judge for the Federal Circuit, sitting by designation


1
 The HONORABLE GEORGE F. GUNN, JR., United States District Judge for the Eastern District of Missouri